Conviction is for the unlawful transportation of intoxicating liquor, with punishment of one year in the penitentiary.
The record contains no bills of exception nor objection to the court's charge. The evidence sustains the verdict. Officers had discovered two gallon jugs of whiskey under some weeds in a lane. They secreted themselves near by. Appellant and two other parties drove down the lane in an automobile. As it went slowly by the point where the whiskey was hidden appellant stepped out of the car and went to the whiskey. The car was turned around some fifty yards beyond this point and as it came slowly back appellant picked up the two gallons of whiskey and started to the car, at which time the officers called to him. He threw the jugs in the car and fell in himself and the car speeded away. The officers later found the car in town with the broken jugs in it. The officers had examined the contents of the jugs and ascertained it was whiskey before appellant and his companions appeared on the scene. When appellant started to the automobile with the whiskey the transportation had begun. Lamb 1. State, 95 Tex.Crim. R., *Page 655 255 S.W. 424; Lee v. State, 95 Tex.Crim. R., 255 S.W. 425; Black v. State, 96 Tex.Crim. R., 255 S.W. 731; Hannon v. State,96 Tex. Crim. 660, 259 S.W. 1083; Finley v. State, 96 Tex. Crim. 542,258 S.W. 1062; Tullos v. State, 268 S.W. 174; Winters v. State, 275 S.W. 1015.
The judgment is affirmed.
Affirmed.
Morrow, P. J., absent.